           Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 1 of 6




 1 DANIEL C. COHEN, AZ # 032552
   COHEN & MIZRAHI LLP
 2 300 Cadman Plaza West, 12th Floor
   Brooklyn, NY 11201
 3 Telephone: 929/575-4175
   929/575-4195 (fax)
 4 dan@cml.legal

 5 Attorneys for Plaintiff

 6

 7                            UNITED STATES DISTRICT COURT

 8                                FOR THE DISTRICT OF ARIZONA

 9

10 Arian de la Torre Hernandez,                 )   Case No.:
                                                )
11                                 Plaintiff,   )   COMPLAINT FOR VIOLATIONS OF THE
                                                )   FAIR CREDIT REPORTING ACT
12         v.                                   )
                                                )
13 Equifax Information Services, LLC,           )   DEMAND FOR JURY TRIAL
                                                )
14                                Defendant.    )
                                                )
15                                              )
                                                )
16

17

18
19

20

21

22

23

24

25

26

27

28
            Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 2 of 6




 1           Plaintiff Arian de la Torre Hernandez (“Plaintiff”) brings this action on an individual basis,

 2 and asserts claims pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA),

 3
     seeking statutory and other damages against defendant Equifax Information Services, LLC
 4
     (“Equifax” or “Defendant”) alleging, upon Plaintiff’s personal knowledge, the investigation of
 5
     counsel, and information and belief, as follows:
 6
                                           NATURE OF THE ACTION
 7
             1.         Defendant Equifax has been reporting information about Plaintiff’s consumer
 8

 9 background to numerous credit companies and persons, including information concerning Plaintiff’s
10 account issued by non-defendant Bank of America (“BANA”).

11           2.         Plaintiff disputed the information reported by Equifax concerning the BANA account
12
     as inaccurate, which triggered Equifax’s statutory obligations under the FCRA to conduct an
13
     investigation, mark the account as disputed, and update the reporting as necessary. Equifax, however,
14
     failed to do so.
15

16           3.         Equifax thus violated the express provisions of the FCRA.          Upon receiving a

17 consumer’s dispute, credit reporting agencies (such as Equifax) are legally required to conduct a

18 reasonable investigation or reinvestigation into all the circumstances surrounding the dispute and

19
     update the reporting as necessary with a notation marking the disputed account as disputed.
20
             4.         Plaintiff was later denied an extension of credit based on information contained in
21
     Plaintiff’s Equifax reports, and has been forced to deal with aggravation and humiliation of credit
22
     denial and a poor credit score. Accordingly, Plaintiff is entitled to damages.
23

24                                        JURISDICTION AND VENUE

25           5.         This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and pursuant

26 to 15 U.S.C. § 1681p.

27           6.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, and, because

28 Defendant conduct and continue to conduct a substantial and significant amount of business in this


                                                         -2-
                                                     COMPLAINT
            Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 3 of 6




 1 District, and a substantial portion of the conduct complained of herein occurred in this District,

 2 Defendant is subject to personal jurisdiction in this District.

 3                                                PARTIES

 4          7.      Plaintiff is a resident of Glendale, Arizona, and qualifies as a “consumer” as defined

 5 and protected by the FCRA. See 15 U.S.C. § 1681a(c). Plaintiff is an individual and not an entity.

 6          8.      Defendant Equifax Information Services, LLC is a consumer reporting agency that

 7 regularly conducts business in this judicial district. Equifax has a principal place of business located

 8 at 1550 Peachtree Street, NW, Atlanta, GA 30309, is registered to do business in the State of Arizona,

 9 and may be served with process upon The Corporation Service Company, its registered agent for
10 service of process at 8825 N 23rd Avenue, Suite 100, Phoenix, AZ 85021. Defendant Equifax

11 Information Services, LLC, is a subsidiary of Equifax, Inc. Equifax qualifies as a “consumer

12 reporting agency” under 15 U.S.C. § 1681a(f), and, by contractual agreement, disbursed consumer

13 background reports for remuneration to third parties.

14                                   SUBSTANTIVE ALLEGATIONS
15 The FCRA

16          9.      The FCRA is a federal statute designed to protect consumers from the harmful effects
17 of inaccurate information contained their consumer credit reports. Thus, Congress enshrined the

18 principles of “fair and accurate credit reporting” and the “need to ensure that consumer reporting

19 agencies exercise their grave responsibilities with fairness” in the very first provision of the FCRA.

20 See 15 U.S.C. 1681a.

21          10.     To that end, the FCRA imposes the following twin duties on consumer reporting
22 agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

23 information when preparing consumer reports, and set up reasonable procedures to maintain

24 compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and circumstances

25 surrounding a consumer’s dispute, mark the disputed accounts as disputed, and timely update any

26 inaccuracies.

27

28


                                                      -3-
                                                  COMPLAINT
             Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 4 of 6




 1           11.      Plaintiff has a legally protected interest in Equifax fulfilling its duties under the FCRA,

 2 so that the information is reported and maintained fairly, to support maximum levels of

 3 confidentiality, accuracy, and relevancy.

 4 Equifax Violated the FCRA and Damaged Plaintiff

 5           12.      Equifax has been selling credit reports related to Plaintiff containing inaccurate

 6 balance and past due information concerning Plaintiff’s account issued by non-defendant BANA.

 7           13.      On April 29, 2020, Plaintiff disputed the erroneous reporting by submitting a written

 8 dispute through Equifax’s FCRA compliance division.

 9           14.      The receipt of Plaintiff’s dispute letter triggered Equifax’s obligations to conduct an
10 investigation, mark the account as disputed and update the reporting as necessary.

11           15.      Defendant, however, failed to conduct an investigation, mark the account as disputed
12 and update the reporting as necessary.

13           16.      Plaintiff was later denied an extension of credit based on information contained in his
14 Equifax report.

15           17.      Plaintiff has been forced to deal with the aggravation, humiliation, and embarrassment
16 of a low credit score.

17           18.      Accordingly, Plaintiff is entitled to damages.
18                                            CAUSES OF ACTION
19                                                   COUNT I
20                 Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i
21           19.      Plaintiff incorporates by reference the preceding allegations as though fully set forth
22 herein.

23           20.      The FCRA imposes a duty on credit reporting agencies to devise and implement
24 procedures to assure the “maximum possible accuracy” of credit reports, as follows:

25           Whenever a consumer reporting agency prepares a consumer report it shall follow reasonable
             procedures to assure maximum possible accuracy of the information concerning the
26           individual about whom the report relates.
27 15 U.S.C. §1681e(b) (emphasis added).

28


                                                         -4-
                                                     COMPLAINT
           Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 5 of 6




 1          21.    Upon receiving a consumer’s dispute, credit reporting agencies are legally required to

 2 conduct an investigation and correct the disputed information contained in the report, as follows:

 3          . . . if the completeness or accuracy of any item of information contained in a consumer’s file
            at a consumer reporting agency is disputed by the consumer, and the consumer notifies the
 4          agency directly, or indirectly through a reseller, of such dispute, the agency shall, free of
            charge, conduct a reasonable reinvestigation to determine whether the disputed
 5
            information is inaccurate and record the current status of the disputed information, or
 6          delete the item from the file in accordance with paragraph (5), before the end of the 30-day
            period beginning on the date on which the agency receives the notice of the dispute from the
 7          consumer or reseller.
 8 15 U.S.C. §1681i(a)(1) (emphasis added).

 9          22.    Credit reporting agencies are further required to provide prompt notice of the

10 consumer’s dispute to the furnisher of the disputed information, as follows:

11          Before the expiration of the 5-business-day period beginning on the date on which a
12          consumer reporting agency receives notice of a dispute from any consumer or a reseller in
            accordance with paragraph (1), the agency shall provide notification of the dispute to any
13          person who provided any item of information in dispute, at the address and in the manner
            established with the person. The notice shall include all relevant information regarding the
14          dispute that the agency has received from the consumer or reseller.
15 15 U.S.C. §1681i(a)(1) (emphasis added).

16          23.    Equifax failed to follow reasonable procedures to ensure maximum possible accuracy

17 of the information reported on Plaintiff’s credit reports. Although Plaintiff disputed the inaccurate

18 information in writing, Equifax willfully, or at least negligently, failed to perform a reasonable

19 investigation, mark the disputed account as disputed and update the account as necessary.

20          24.    Equifax’s willful and/or negligent failure to follow reasonable policies and procedures

21 to meet its obligations under the FCRA was a direct and proximate cause of Plaintiff’s injury.

22          25.    As a result of Equifax’s statutory violations, Plaintiff suffered statutory and actual

23 damages as described herein and is entitled to recover statutory, actual, and punitive damages under

24 15 U.S.C. §§ 1681n and 1681o.

25                                        PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff demands a judgment:

27          A.     awarding Plaintiff statutory money damages, actual damages and punitive damages,

28 including pre-judgment and post-judgment interest;


                                                     -5-
                                                 COMPLAINT
           Case 2:20-cv-02101-JJT Document 1 Filed 10/30/20 Page 6 of 6




 1          B.     awarding attorney’s fees and costs, and other relief; and

 2          C.     awarding such other relief as to this Court may seem just and proper.

 3                                             JURY DEMAND

 4          Plaintiff, on behalf of himself and all others similarly situated, hereby demands a jury trial for

 5 all claims so triable.

 6

 7 DATED: October 30, 2020                            Respectfully submitted,

 8                                                    COHEN & MIZRAHI LLP

 9
                                                      /s/ Daniel Cohen
10
                                                      Daniel C. Cohen, AZ # 032552
11                                                    300 Cadman Plaza West, 12th Floor
                                                      Brooklyn, NY 11201
12                                                    Telephone: 929/575-4175
                                                      929/575-4195 (fax)
13                                                    dan@cml.legal

14                                                    Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -6-
                                                  COMPLAINT
